Title: From James Madison to William C. C. Claiborne, 11 March 1803 (Abstract)
From: Madison, James
To: Claiborne, William C. C.


11 March 1803, Department of State. “Your letter of Feby. 3d. inclosing the despatches from New Orleans to the spanish Minister here has been recd. Finding from the acknowledgment of the Intendant himself that he has acted without authority from the Spanish Government, and on evident misconstructions of the Treaty and of his duty, The Minister has written the enclosed letters with a view to effect an immediate correction of the wrong that has been done. He pledges himself to the Government of the United States, that the measures he now takes on himself will restore the use of the deposit, on the arrival of his despatches at New Orleans. I request the favor of you to give them as quick a conveyance as possible.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   No letter from Claiborne dated 3 Feb. 1803 has been found, but see Claiborne to JM, 28 Jan. 1803.



   
   See Yrujo to JM, 10 Mar. 1803, and n. 2.


